Exhibit 16.1 Partnership of: Vancouver Robert J. Burkart, Inc. James F. Carr-Hilton Ltd. Kenneth P. Chong Inc. Alvin F. Dale Ltd. Barry S. Hartley, Inc. Reginald J. LaBonte Ltd. Robert J. Matheson, Inc. Rakesh I. Patel Inc. F.M. Yada FCA Inc. South Survey Michael K. Braun, Inc. Peter J. Donaldson, Inc. Port Coquitlam Wilfred A. Jacobson, Inc. G.D. Lee, Inc. Fraser G. Ross, Ltd Brian A. Shaw, Inc. September 14, 2009 Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Ladies and Gentlemen: We are the former independent accountants for Cigma Metals Corporation (the "Company"). We have been furnished with a copy of the Company's response to Exhibit 16.1 of Form 8-K disclosing our dismissal as independent public accountants of the Company. We confirm our agreement with the statements made in such disclosure insofar as they relate to our firm. We are not in a position to agree or disagree with the statements in such disclosure regarding the appointment of or consultations with new independent accountants by the Company. Yours truly, /s/ DMCL Dale Matheson Carr-Hilton LaBonte LLP Chartered Accountants Reginald J. LaBonte, CA Partner - Regulatory and Assurance Group (Incorporated professional: Reginald J. LaBonte Ltd.) Vancouver Suite 1500 - 1140 West Pender Street. Vancouver, B.C., Canada V6E 4G1, Tel: 604 687 4747 • Fax: - Main Reception South Survey Suite 301 - 1656 Martin Drive, White Rock. B.C., Canada V4A 6E7, Tel 604 531 1154 • Fax: Port Coquitlam Suite 700 - 2755 Lougheed Highway, Port Coquitlam, B.C., Canada V3B 5V9, Tel: * Fax:
